Exhibit 99.3 As further discussed inNote 11 to our consolidated financial statements included in "Item 8. Financial Statements and Supplementary Data" (attached as Exhibit 99.1 to this Report), our consolidated financial statements for all periods presented herein have been updated toreclassify ENSCO 57 as discontinued operations.This filing includes updates only to the portions of Item 6, Item 7 and Item 8 of the 2009 Form 10-Kthat specifically relate tothe reclassification of ENSCO 57 as discontinued operations and does not otherwise modify or update any other disclosures set forth in the 2009 Form 10-K. Item 6.Selected Financial Data The financial data below should be read in conjunction with "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations" and our consolidated financial statements included in "Item 8. Financial Statements and Supplementary Data." Year Ended December 31, 2009 2008 2007 2006 (in millions, except per share amounts) Consolidated Statement of Income Data Revenues Operating expenses Contract drilling (exclusive of depreciation) Depreciation General and administrative Operating income Other income (expense), net ) ) ) Provision for income taxes Income from continuing operations Incomefrom discontinued operations, net(1) Cumulative effect of accounting change, net(2) .6 Net income Net income attributable to noncontrolling interests ) Net income attributable to Ensco Earningsper share – basic Continuing operations Discontinued operations Cumulative effect of accounting change Earningsper share – diluted Continuing operations Discontinued operations Cumulative effect of accounting change Net income attributable to Ensco shares Basic Diluted Weighted-average shares outstanding Basic Diluted Cash dividends per share $ .10 $ .10 1 Consolidated Balance Sheet and Cash Flow Statement Data Working capital Total assets Long-term debt, net of current portion Ensco shareholders' equity Cash flow from continuing operations See Note 11 to our consolidated financial statements included in "Item 8. Financial Statements and Supplementary Data" for information on discontinued operations. On January 1, 2006, we recognized a cumulative adjustment related to the adoption of certain provisions of FASB ASC 718 (previously SFAS No. 123(R) (revised 2004) "Share-Based Payment"). 2
